[J-10-2015] [MO: Saylor, C.J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


ROBERT SCHANNE,                               :   No. 106 MAP 2014
                                              :
                      Appellant               :   Appeal from the U.S. Court of Appeals,
                                              :   Third Circuit No. 12-4044
                                              :
              v.                              :   ARGUED: March 10, 2015
                                              :
                                              :
JENNA ADDIS,                                  :
                                              :
                      Appellee                :


                                  CONCURRING OPINION


MR. JUSTICE EAKIN                                          DECIDED: August 17, 2015
       I join the majority’s analysis and result. I write only concerning speculation by my

colleagues about a different result being possible, had appellee been a student at the

time of her allegations.     Respectfully, the purpose and applicability of the judicial

privilege is not related to appellee’s status; categorizing her as a student, past or present,

or any other denomination, is irrelevant to application of this discrete privilege. The

applicability of the judicial privilege depends on the existence of, or potential for,

judicial-related proceedings at the time of utterance. Restatement (Second) of Torts, §

588 cmt. e (stating “the rule < applies only when < a proceeding < is actually

contemplated in good faith and under serious consideration by the witness” (emphasis

added)). It matters not whether the speaker is old or young, tall or short, a student,

teacher, doctor, lawyer, or Indian Chief.

       This is not to say a broader privilege to speak out should not be afforded to

students. However, if a privilege to encourage reporting based on status rather than
circumstance is appropriate, that privilege should be articulated clearly and

independently. No mere classification of the speaker creates a “judicial privilege,” and

that venerable privilege should not be contorted to fit a prospectively desirable result,

whatever its salience.




                           [J-10-2015] [MO: Saylor, C.J.] - 2